EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements (FormS-8 No.’s 333-160486, 333-151686, 333-148041, 333-126306, 333-122708, 333-116449, 333-103622, 333-64246, 333-56576, and 333-32666) of our report dated June29, 2012, with respect to the consolidated financial statements of Selectica, Inc., included in the Annual Report on Form 10-K for the two year period ended March31, 2012. /s/ Armanino McKenna LLP San Jose, California June 29, 2012
